Title: To James Madison from Josiah Blakeley (Abstract), 7 June 1805
From: Blakeley, Josiah
To: Madison, James


7 June 1805, Santiago de Cuba. “The Brig Trio of New York, from Liverpool for New Orleans, cargo dry goods, has been wholly unloaded and is now offered for sale. After taking all the dry goods out of the ship Govr Strong of Alexandria, Clark Master, her captors have returned her to the Captain.
“Since the last evacuation of Hispaniola, more than one thousand American Seamen have been landed in this port, most of them without Clothes, and all without any possible means of support, but such as they receive from their own Government.”
